


110 HR 4304 IH: Army Corps of Engineers Recreation

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4304
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Boozman (for
			 himself, Mr. Berry,
			 Mr. Snyder, and
			 Mr. Ross) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To authorize the Secretary of the Army to establish,
		  modify, charge, and collect recreation fees at lands and waters administered by
		  the Corps of Engineers.
	
	
		1.Short titleThis Act may be cited as the
			 Army Corps of Engineers Recreation
			 Improvement Act.
		2.Authorizing Secretary
			 of the Army to establish, modify, charge, and collect recreation fees
			(a)In
			 generalBeginning in fiscal
			 year 2009 and thereafter, the Secretary of the Army may establish, modify,
			 charge, and collect recreation fees at lands and waters administered by the
			 Corps of Engineers in the same manner and subject to the same terms and
			 conditions as the Secretary of the Interior may establish, modify, charge, and
			 collect recreation fees with respect to Federal recreation lands and waters
			 managed by the Bureau of Reclamation pursuant to the Federal Lands Recreation
			 Enhancement Act (16 U.S.C. 6801 et seq.).
			(b)Use of special
			 account for deposit and expenditure of feesThe Secretary of the Treasury shall
			 establish a special account in the Treasury of the United States for the Corps
			 of Engineers, which shall be used for the same purpose and subject to the same
			 terms and conditions as the special accounts established in the Treasury of the
			 United States for each Federal land management agency under section 807 of the
			 Federal Lands Recreation Enhancement Act (16 U.S.C. 6806).
			
